COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Humphreys and Senior Judge Overton


JOHN THOMAS PULTZ
                                           MEMORANDUM OPINION *
v.   Record No. 0858-02-3                      PER CURIAM
                                            DECEMBER 3, 2002
ROBBIE GAYLE PULTZ


              FROM THE CIRCUIT COURT OF PULASKI COUNTY
                      Robert M. D. Turk, Judge

           (John T. Pultz, pro se, on brief).

           No brief for appellee.


     John T. Pultz appeals from a final decree of divorce.     He

contends the decree should be reversed because the parties have

decided they want to remain married.   Upon reviewing the record

and opening brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

Rule 5A:27.

     "An appellate court must dispose of the case upon the

record and cannot base its decision upon appellant's petition or

brief, or statements of counsel in open court.     We may act only

upon facts contained in the record."   Smith v. Commonwealth, 16
Va. App. 630, 635, 432 S.E.2d 2, 6 (1993).      "The burden is upon

the appellant to provide us with a record which substantiates


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
the claim of error.    In the absence thereof, we will not

consider the point."    Jenkins v. Winchester Dep't of Soc.

Servs., 12 Va. App. 1178, 1185, 409 S.E.2d 16, 20 (1991).

     The record on appeal fails to show that appellant presented

to the trial court the argument he raises on appeal.    The final

decree of divorce is endorsed by appellant:   "I ask for this."

Moreover, the record contains no transcripts or written statement

of facts.

     "The Court of Appeals will not consider an argument on

appeal which was not presented to the trial court."    Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

Rule 5A:18 bars our consideration of this question on appeal.

Moreover, the record does not reflect any reason to invoke the

good cause or ends of justice exceptions to Rule 5A:18.

     Therefore, the decision of the trial court is summarily

affirmed.

                                                    Affirmed.




                                - 2 -